Citation Nr: 0500334	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  03-29 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate 10 percent evaluations for each ear 
pursuant to the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003), for the veteran's bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The RO, in pertinent part, granted a 
entitlement to service connection for bilateral tinnitus with 
assignment of a 10 percent evaluation effective from 
September 25, 2002, date of claim.  

The veteran appeals the RO's initial rating following 
original award of service connection for bilateral tinnitus.  
Consequently, the rating issue on appeal is not the result of 
a claim for an "increased" entitlement, but rather one 
involving the propriety of the original evaluation assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  The 10 percent rating awarded to the veteran is the 
maximum disability rating allowed for tinnitus under 
38 C.F.R. § 4.87, Code 6260 (2003).  

2.  The VA Office of the General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  


CONCLUSION OF LAW

The veteran's claim for an initial evaluation in excess of 10 
percent, and for a separate 10 percent disability evaluations 
for each ear, pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003) for bilateral tinnitus is denied 
as a matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107A, 
7104(c) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.87, 
Diagnostic Code 6260 (2002) and as amended at 68 Fed. Reg. 
25823, May 14, 2003; Sabonis v. Brown, 6 Vet. App. 426 
(1994); VAOPGCPREC 2-03.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  The Board would only add that notice of VCAA was 
issued to the veteran in October 2002, prior to the favorable 
disposition of the claim of service connection for bilateral 
tinnitus in January 2003.  


Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

The veteran is service-connected for bilateral tinnitus and 
assigned a 10 percent disability rating pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  The 10 percent rating is the 
maximum schedular rating for tinnitus under 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  

In June 2003 the veteran expressed disagreement with the 
propriety of an initial 10 percent rating for bilateral 
tinnitus, specifically arguing entitlement to assignment of a 
separate 10 percent rating for each ear, and for a greater 
evaluation otherwise.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003 to add additional notes 
following the diagnostic code.  Relevant to the veteran's 
appeal, Note (2), as revised, sets out:

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).  

While the RO in January 2003 initially did not include a 
review the veteran's claim under the amended regulations, for 
obvious reasons, the veteran was advised of the changes in 
the August 2003 SOC.  

The salient point is that Board finds that under either the 
former or revised regulations for tinnitus, the veteran's 
claim must be denied as a matter of law.  

Accordingly, the claimant will not be prejudiced by the 
Board's action in denying the claim under both regulations.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  
Additionally, because the of the particular circumstances 
presented in this case, and the status of the law regarding 
tinnitus, the Board believes that a remand would serve no 
useful purpose, particularly since the veteran has been given 
notice of both the old and the new regulations, at 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.

The Board additionally finds that the pertinent regulations 
do not contain any substantive changes that affect this 
particular case, but instead act as clarification.  In 
effect, the revised regulations amend the Rating Schedule to 
state more explicitly the method of evaluation of tinnitus 
under Diagnostic Code 6260 that has existed throughout the 
entire period of this appeal.  The intended effect of this 
action is to codify a long-standing VA practice by stating 
that recurrent tinnitus will be assigned only a single 10-
percent evaluation whether it is perceived in one ear, both 
ears, or somewhere in the head.  68 Fed. Reg. at 25,822.

In a precedential opinion VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-03.  In reaching its holding, the General 
Counsel noted VA's discussion of the nature of tinnitus in a 
recent notice of proposed rulemaking concerning the rating 
schedule provision governing tinnitus, published at 
67 Fed. Reg. 59,033 (2002).  

The notice of proposed rulemaking indicated that true 
tinnitus, i.e., the perception of sound in the absence of an 
external stimulus, appears to arise from the brain rather 
than the ears.  

VA's General Counsel found that, 



[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-03, p. 3.  

VA's General Counsel therefore determined that the original 
and revised versions of Diagnostic Code 6260, even prior to 
the most recent regulatory amendments, authorized assignment 
of only a single 10 percent rating for tinnitus, regardless 
of whether it was perceived as unilateral, bilateral, or in 
the head, and specifically precluded the assignment of 
separate ratings for bilateral tinnitus.  Thus, VA's General 
Counsel concluded that the most recent regulatory amendment, 
effective June 13, 2003, involved no substantive change.  Id.

The veteran relies on 38 C.F.R. § 4.25 to support his 
argument that separate ratings must be assigned.  Under 38 
C.F.R. § 4.25(b) (2004), disabilities arising from a single 
disease entity (such as arthritis, multiple sclerosis, 
cerebral vascular accident, etc.) are to be rated separately.  
However, the regulation presupposes the existence of multiple 
disabilities or a disease with multiple manifestations, 
whereas tinnitus has been determined by the General Counsel 
not to be such a disability.  The ruling that tinnitus, 
either unilateral or bilateral, is to be rated as a single 
disease entity is based on a finding that tinnitus is a 
unitary disability that cannot be divided into distinct and 
diverse impairment of separate body parts.  

This conclusion is consistent with other authority pertaining 
to the assignment of multiple ratings.  The assignment of 
separate ratings is dependent on a finding that the disease 
entity is productive of distinct and separate symptoms; the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14 (2004); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

As the General Counsel's opinion makes clear, the disease 
entity of "tinnitus" has but one symptom--the perception of 
sound in the brain without acoustic stimulus.  Because 
tinnitus does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right and the left ear 
is not authorized.  

Contrary to the veteran's argument, the General Counsel's 
opinion did not give the June 2003 regulation change 
retroactive effect.  To the contrary, the opinion merely 
found that the prior versions of Code 6260 compelled the same 
adjudicative result.  The General Counsel found expressly 
that the June 2003 amendment brought about no substantive 
change of law.  Even if the Board agreed with the veteran's 
lengthy analysis of why the legal basis for the General 
Counsel's opinion should be rejected, the opinion is binding 
on the Board.  

The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

The VA General Counsel explained that the 1999 amendment did 
not reflect any change in view as to the nature of tinnitus 
itself.  Thus, the most recent amendment Diagnostic Code 6260 
in 2003 definitively stating that only a single 10 percent 
disability rating is authorized for tinnitus merely restates 
the law as it existed both prior to and after the 1999 
amendment.  

Accordingly, the rule that only a single 10 percent 
disability rating is authorized for tinnitus regardless of 
whether the tinnitus is perceived as unilateral, bilateral, 
or in the head is for application in cases arising both 
before and after the 1999 amendment.  

Thus, there is no basis for a higher award under the rating 
schedule.  Although the Board profoundly appreciates the 
argument on behalf of this World War II and Purple Heart 
veteran, the Board is bound by the precedent opinion of the 
VA General Counsel that addresses the matter at hand.  
38 U.S.C.A. § 7104(c).  

Therefore, as the Board is bound by VA law, including the 
above opinion, the veteran's claim questioning the propriety 
of an initial separate 10 percent rating for bilateral 
tinnitus, to include entitlement to a separate 10 percent 
rating for unilateral tinnitus in each ear, must be denied as 
a matter of law.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to separate 10 percent evaluations for each ear, 
pursuant to the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2003), for the veteran's bilateral tinnitus, is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


